ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-118, concluding that ROBERT S. MILLER, formerly of EAST ORANGE, who was admitted to the bar of this State in 1964, should be suspended from the practice of law for a period of three months for violating RPC 1.4(b) (failure to provide client with sufficient information to make an informed decision), RPC 1.5(b) (failure to provide written fee agreement), RPC 1.7(a), (b) and (c)(2), (conflict of interest), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice); and good cause appearing;
It is ORDERED that ROBERT S. MILLER is suspended from the practice of law for a period of three months and until further Order of the Court; effective February 4, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*260ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.